DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,794,680. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 					U.S. Patent No. 10,794,680
16. (New) A distance measuring device comprising: a first sensing module having a first zero angle measurement axis point, the first sensing module configured to detect a magnetic field emitted by a reference device in a first sensing direction and a second sensing direction, and to determine a first opening angle between the second sensing direction of the first sensing module and a position of the reference device; a second sensing module having a second zero angle measurement axis point, the second sensing module configured to detect the magnetic field emitted by the reference device in a first sensing direction and a second sensing direction, parallel to the second sensing direction of the first sensing module, and to determine a second opening angle between the second sensing direction of the second sensing module and the position of the reference device, wherein the first zero angle measurement axis point and the second zero angle measurement axis point define a base line, and an evaluating module, the evaluating module configured to determine a distance between the base line and the reference device based on the first opening angle and the second opening angle, wherein the reference device is movable towards and away from the base line along a movement trajectory, and wherein the second sensing direction of at least one of the first sensing module and the second sensing module is inclined with respect to the movement trajectory at an angle between 1 degree and 89 degrees.  









17. (New) The device as recited in claim 16, wherein the movement trajectory is linear, wherein an extension of the movement trajectory intersects with the base line, and wherein the base line is a virtual line interconnecting the first zero angle measurement axis point and the second zero angle measurement axis point.  
18. (New) The device as recited in claim 16, wherein the extension of the movement trajectory intersects the base line at a point between the first sensing module and the second sensing module. 

 
19. (New) The device as recited in claim 16, wherein at least one of the second sensing direction of the first sensing module and the second sensing direction of the second sensing module is inclined with respect to the movement trajectory at an angle between 5 degrees and 70 degrees.  

20. (New) The device as recited in claim 16, wherein the evaluating module is configured to determine an absolute value of a difference between the first opening angle and the second opening angle and to determine the distance based on the absolute value.  


21. (New) The device as recited in claim 16, wherein, wherein the reference device comprises a first magnet.  
22. (New) The device as recited in claim 21, wherein the first magnet has a magnetic pole axis which substantially coincides with the movement trajectory.  

23. (New) The device as recited in claim 21, wherein the reference device further comprises a second magnet, wherein the first magnet and the second magnet are located equidistantly spaced apart from the movement trajectory.  

24. (New) The device as recited in claim 23, wherein a virtual line interconnecting a magnetic pole axis of the first magnet and a magnetic pole axis of the second magnet is substantially parallel to the base line.  

25. (New) The device as recited in claim 23, wherein a pole axis of the first magnet is inclined with respect to the movement trajectory at a first inclination angle and a pole axis of the second magnet is inclined with respect to the movement trajectory at a second inclination angle.  

26. (New) The device as recited in claim 25, wherein an absolute value of the first inclination angle is the same as an absolute value of the second inclination angle.  


27. (New) The device as recited in claim 25, wherein the first inclination angle is between 1 degree and 25 degrees.  
28. (New) The device as recited in claim 18, wherein the extension of the movement trajectory intersects the base line at a point equidistant between the first sensing module and the second sensing module.  

29. (New) The device as recited in claim 21, wherein the first magnet comprises a first permanent magnet.  
30. (New) The device as recited in claim 16, wherein the first sensing module and the second sensing module are each configured to detect a strength of the magnetic field.  

31. (New) An air spring comprising the distance measuring device recited in claim 16.  
















32. (New) The air spring as recited in claim 32, wherein the air spring further comprises a first mounting plate, a second mounting plate, and a flexible member mounted about the first mounting plate and the second mounting plate, wherein the first sensing module and the second sensing module are mounted on the first mounting plate and the reference device is mounted on the second mounting plate.  
33. (New) The air spring as recited in claim 32, wherein first mounting plate, the second mounting plate, and the flexible member define a pressurizable chamber.  
34. (New) The air spring as recited in claim 33, wherein the first sensing module, the second sensing module, and the reference device are situated within the pressurizable chamber.  
35. (New) The air spring as recited in claim 34, wherein the first mounting plate is adapted to be mounted to a chassis of a vehicle and the second mounting plate is adapted to be mounted to a suspension of the vehicle.

1. A distance measuring device comprising: a first sensing module having a first zero angle measurement axis point, a second sensing module having a second zero angle measurement axis point, a reference device, an evaluating module, a horizontal base line connecting the first zero angle measurement axis point and the second zero angle measurement axis point, wherein each one of the first and second sensing module is configured to detect the strength of a magnetic field in a first sensing direction and a second sensing direction, wherein the reference device is movable with respect to the first sensing module and the second sensing module along a movement trajectory, wherein the reference device is movable towards and away from the horizontal base line, wherein the reference device emits a magnetic field detectable by the first and second sensing module, wherein the first sensing module is configured to detect the magnetic field and to determine a first opening angle between the second sensing direction and the position of the reference device as a result of the detected magnetic field strength, wherein the second sensing module is configured to detect the magnetic field and to determine a second opening angle between the second sensing direction and the position of the reference device, wherein the second sensing direction of the first sensing module and/or of the second sensing module is inclined with respect to the movement trajectory at an angle between 1° and 89°, wherein the second sensing direction of the first sensing module is parallel to the second sensing direction of the second sensing module, wherein the evaluating module is configured to determine the distance between the horizontal base line and the reference device based on the first opening angle and the second opening angle.
2. The distance measuring device of claim 1, wherein the movement trajectory is linear, wherein an extension of the movement trajectory intersects with the base line, and wherein the base line is a virtual linear line interconnecting the first and second sensing modules.

3. The distance measuring device of claim 2, wherein the movement trajectory intersects with the base line at a center point, wherein the center point is equidistant from the first sensing module and the second sensing module.
4. The distance measuring device of claim 2, wherein the first sensing module is arranged such that its second sensing direction is inclined with respect to the movement trajectory, and/or wherein the second sensing module is arranged such that its second sensing direction is inclined with respect to the movement trajectory.
5. The distance measuring device of claim 1, wherein the evaluating module is configured to determine an absolute value of the difference between the first opening angle and the second opening angle and to determine the distance between the reference device and the base line based on said absolute value.
6. The distance measuring device of claim 1, wherein the reference device comprises a first permanent magnet.
7. The distance measuring device of claim 6, wherein the first permanent magnet has a magnetic pole axis which coincides with the movement trajectory.
8. The distance measuring device of claim 6, wherein the reference device further comprises a second permanent magnet, wherein the first permanent magnet and the second permanent magnet are located equidistantly spaced apart from the movement trajectory.
9. The distance measuring device of claim 8, wherein a virtual line interconnecting a magnetic pole axis of the first permanent magnet and a magnetic pole axis of the second permanent magnet is parallel to the base line.
10. The distance measuring device of claim 8, wherein a pole axis of the first permanent magnet and/or a pole axis of the second permanent magnet is inclined with respect to the movement trajectory at a first inclination angle and a second inclination angle, respectively.
11. The distance measuring device of claim 10, wherein an absolute value of the first inclination angle of the first permanent magnet is the same as an absolute value of the second inclination angle of the second permanent magnet.
12. The distance measuring device of claim 10, wherein the first inclination angle is between 1° and 25°.
(See Claim 3)




(See Claim 6)

(See Clam 1)


13. An air spring comprising: a first mounting plate being adapted to be mounted to a chassis of a vehicle, a second mounting plate being adapted to be mounted to a wheel suspension, and a distance measuring device according to claim 1, wherein the first and second sensing modules are mounted to the first mounting plate, and wherein the reference device is mounted to the second mounting plate, wherein the air spring further comprises a flexible member, wherein the first mounting plate, the second mounting plate, and the flexible member define a pressurizable chamber, and wherein the first and second sensing modules and the reference device are situated within the pressurizable chamber.
(See Claim 13)










(See Claim 13)




(See Claim 13)




(See Claim 13)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
September 21, 2022